Fishman v Solomon (2017 NY Slip Op 05581)





Fishman v Solomon


2017 NY Slip Op 05581


Decided on July 12, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 12, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JEFFREY A. COHEN
COLLEEN D. DUFFY
BETSY BARROS, JJ.


2015-03934
 (Index No. 27596/10)

[*1]Marc Fishman, appellant,
vJennifer Solomon, respondent.


Ressler & Associates, White Plains, NY (Jessica H. Ressler of counsel), for appellant.
Farrauto Berman & Slater, Yonkers, NY (Lauren E. Michaeli of counsel), for respondent.

DECISION & ORDER
Appeal from an order of the Supreme Court, Westchester County (Paul I. Marx, J.), dated February 24, 2015. The order granted the defendant's application for an award of an attorney's fee in the sum of $46,138.
ORDERED that the order is affirmed, with costs.
Contrary to the plaintiff's contention, he waived his right to a hearing on the defendant's application for an award of an attorney's fee by agreeing that, although "each party retains the right to appeal any order of this court with respect to counsel fees," the parties' respective applications for an award of an attorney's fee would be "done simultaneously without a right to oppose or reply" (see Dow v Dow, 80 AD3d 848; Stricos v Stricos, 263 AD2d 659; Brodsky v Brodsky, 214 AD2d 599; see also Matter of Zaydenverg v Zaydenverg,___AD3d___2017 NY Slip Op 04851 [2d Dept 2017]; Bengard v Bengard, 5 AD3d 340).
The Supreme Court providently exercised its discretion in granting the defendant's application for an award of an attorney's fee in the sum of $46,138 (see Domestic Relations Law § 238; Mollah v Mollah, 136 AD3d 992, 994; Le v Le, 82 AD3d 846). The detailed billing records submitted by the defendant's attorney established that the fees were reasonable, and the amount of the award did not constitute an improvident exercise of discretion (see Mons Pinto v Pinto, ___AD3d___, 2017 NY Slip Op 04434 [2d Dept 2017]; Pelgrim v Pelgrim, 127 AD3d 710).
DILLON, J.P., COHEN, DUFFY and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court